  Case 15-11479         Doc 38     Filed 01/16/19 Entered 01/16/19 08:38:55              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-11479
         TIERA S MCDONALD-BATES

                    Debtor(s)


CHAPTER 13 STANDING TRUSTEE’S AMENDED FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/31/2015.

         2) The plan was confirmed on 07/02/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/11/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/07/2017.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,336.00.

         10) Amount of unsecured claims discharged without payment: $43,425.70.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-11479        Doc 38      Filed 01/16/19 Entered 01/16/19 08:38:55                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $13,014.49
        Less amount refunded to debtor                       $1,190.93

NET RECEIPTS:                                                                                 $11,823.56


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $494.27
    Other                                                                  $42.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,536.27

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
1 FBSD                         Unsecured           0.00           NA              NA            0.00       0.00
ACS                            Unsecured           0.00           NA              NA            0.00       0.00
ADVOCATE TRINITY HOSPITAL      Unsecured         144.81           NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTION         Unsecured         702.00           NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTION         Unsecured         500.00           NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTION         Unsecured         300.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured            NA         180.69          180.69        180.69        0.00
CASH CITY LOANS                Unsecured      2,733.00       1,300.00        1,300.00      1,300.00        0.00
CITY OF DETROIT PARKING BUREAU Unsecured      1,000.00            NA              NA            0.00       0.00
CMRE FINANCIAL SERVICES        Unsecured         656.00           NA              NA            0.00       0.00
COMMUNITY HOSPITAL             Unsecured      4,158.00       2,610.92        2,610.92      2,610.92        0.00
Congress Collection Corp       Unsecured         415.00           NA              NA            0.00       0.00
DTE ENERGY                     Unsecured      5,000.00            NA              NA            0.00       0.00
EMU STUDENT LN                 Unsecured           0.00           NA              NA            0.00       0.00
FAIR COLLECTIONS & OUTSOURCING Unsecured      2,343.00            NA              NA            0.00       0.00
First Federal Credit C         Unsecured         315.00           NA              NA            0.00       0.00
FORD MOTOR CREDIT              Unsecured            NA         841.52          841.52        841.52        0.00
GECRB                          Unsecured           0.00           NA              NA            0.00       0.00
HEIGHTS AUTO WORKERS CU        Unsecured         553.00           NA              NA            0.00       0.00
HEIGHTS AUTO WORKERS CU        Unsecured         487.00           NA              NA            0.00       0.00
INGALLS MEMORIAL HOSPITAL      Unsecured         424.80           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority             NA       4,408.20            0.00           0.00       0.00
INTERNAL REVENUE SERVICE       Priority          979.00      1,014.00        1,014.00      1,014.00        0.00
INTERNAL REVENUE SERVICE       Unsecured            NA         279.01          279.01        279.01        0.00
KOMYATTE & ASSOC.              Unsecured         356.00           NA              NA            0.00       0.00
KOMYATTE & ASSOC.              Unsecured         174.00           NA              NA            0.00       0.00
KOMYATTE & ASSOC.              Unsecured         106.00           NA              NA            0.00       0.00
KOMYATTE & ASSOC.              Unsecured          95.00           NA              NA            0.00       0.00
KOMYATTE & ASSOC.              Unsecured          85.00           NA              NA            0.00       0.00
KOMYATTE & ASSOC.              Unsecured          53.00           NA              NA            0.00       0.00
KOMYATTE & ASSOC.              Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-11479        Doc 38        Filed 01/16/19 Entered 01/16/19 08:38:55                     Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim         Claim        Principal       Int.
Name                                 Class    Scheduled        Asserted      Allowed         Paid          Paid
LJ ROSS ASSOCIATES IN             Unsecured         416.00             NA           NA             0.00        0.00
MONEY RECOVERY NATIONWIDE         Unsecured         205.00             NA           NA             0.00        0.00
MUNSTER MEDICAL RESEARCH FOU      Unsecured         205.00          202.52       202.52         202.52         0.00
MUNSTER RADIOLOGY GROUP           Unsecured         215.00          272.47       272.47         272.47         0.00
MUNSTER RADIOLOGY GROUP           Unsecured         215.00             NA           NA             0.00        0.00
PRIMARY HEALTHCARE ASSOC          Unsecured         346.00             NA           NA             0.00        0.00
Professional Account Management   Unsecured          80.00             NA           NA             0.00        0.00
RADIOLOGY IMAGING CONSULTANT      Unsecured          20.37             NA           NA             0.00        0.00
SLM FINANCIAL CORP                Unsecured           0.00             NA           NA             0.00        0.00
SLM FINANCIAL CORP                Unsecured           0.00             NA           NA             0.00        0.00
SLM FINANCIAL CORP                Unsecured           0.00             NA           NA             0.00        0.00
SLM FINANCIAL CORP                Unsecured           0.00             NA           NA             0.00        0.00
ST CATHERINE HOSPITAL             Unsecured          90.00          586.16       586.16         586.16         0.00
Stellar Recovery Inc              Unsecured         277.00             NA           NA             0.00        0.00
US DEPT OF EDUCATION              Unsecured           0.00      28,156.72     28,156.72            0.00        0.00


Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                           $0.00                 $0.00               $0.00
      Mortgage Arrearage                                         $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                    $0.00                 $0.00               $0.00
      All Other Secured                                          $0.00                 $0.00               $0.00
TOTAL SECURED:                                                   $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                  $0.00              $0.00                  $0.00
       All Other Priority                                    $1,014.00          $1,014.00                  $0.00
TOTAL PRIORITY:                                              $1,014.00          $1,014.00                  $0.00

GENERAL UNSECURED PAYMENTS:                              $34,430.01             $6,273.29                  $0.00


Disbursements:

       Expenses of Administration                                 $4,536.27
       Disbursements to Creditors                                 $7,287.29

TOTAL DISBURSEMENTS :                                                                            $11,823.56




UST Form 101-13-FR-S (09/01/2009)
  Case 15-11479         Doc 38      Filed 01/16/19 Entered 01/16/19 08:38:55                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
